IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR                : NO. 691
                                           :
AND VICE-CHAIR OF THE                      : SUPREME COURT RULES DOCKET
                                           :
PENNSYLVANIA BOARD OF LAW                  :
                                           :
EXAMINERS                                  :




                                        ORDER


PER CURIAM


      AND NOW, this 19th day of February, 2016, C. Robert Keenan, III, Esquire, is

hereby designated as Chair and Gerald Lawrence, Esquire, as Vice-Chair of the

Pennsylvania Board of Law Examiners commencing April 1, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.